oo Oo ON OO ono FF Wo DY =|

NO PO RN PN PN PN PP NM NBO = 2 = 2 eo ea oe oe eo em
ao nN Oo ao FBR WO DHYS FF 3D OBO DOB NN DO Oo FBP WO NY =|

30

 

 

McGREGOR W. SCOTT

United States Attorney
PAUL HEMESATH J F fo Ee D
GRANT B. RABENN

Assistant United States Attorneys

 

501 I Street, Suite 10-100 DEC 17 2019
Sacramento, CA 95814 CLERK y
Telephone: (916) 554-2700 EASTERN DISTRIGAO AGA HONNIA
Facsimile: (916) 554-2900 By

DEPUTY CLERK
Attorneys for Plaintiff yea A cr “eT r

United States of America

  
  

 

i s idl 2
IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

‘|| In the Matter of the Criminal Complaint Against: |CASENO. 2:19 MJ 227 _ DB

QUYNHMY QUOC YAMAMOTO SEALING ORDER

UNDER SEAL

 

SEALING ORDER
Upon Application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,

SEALED until further order of this Court.

Dated:

 

12-10-79
/ H6A. Deborah Barnes
Uf[S. MAGISTRATE JUDGE

SEALING ORDER

 
